Citation Nr: 0801283	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  07-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it was appropriate to change the veteran's pension 
benefits to compensation benefits effective March 1, 2005?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
March 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his May 2007 substantive appeal (on a VA Form 9), the 
veteran checked the box indicating he did not want a Board 
hearing.  But on the "Optional Appeal Hearings" form 
attached to the VA Form 9, he requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge).  This type 
of hearing is often referred to as a Travel Board hearing.  
He also intimated he wanted this type of hearing when 
submitting an additional statement in August 2007.

Since, however, it was unclear whether he wanted a hearing, 
the Board sent the veteran a letter in November 2007 
requesting that he clarify this, and in his response - which 
the Board received in December 2007, he reiterated that he 
wanted a hearing at the RO before a Veterans Law Judge of the 
Board.  Consequently, a Travel Board hearing must be 
scheduled before deciding his appeal.  38 C.F.R. §§ 20.700, 
20.704 (2007).



Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his hearing.  Put a copy of this 
letter in his claims file.  If he fails 
to report for his hearing or changes his 
mind and elects not to have a hearing, 
also document this in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims (CAVC/Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



